Citation Nr: 0937340	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-37 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to special home adaptation.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

3.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus and PTSD.

4.  Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969, with service in the Republic of Vietnam from April 1968 
to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and April and December 
2007 rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of service connection for PTSD on its merits and 
of service connection for hypertension and of specially 
adapted housing are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands.

2.  The RO denied service connection for PTSD in February 
1998.  The veteran did not appeal.

3.  Since the February 1998 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raising a reasonable 
possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2009).

2.  The February 1998 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3.  The criteria to reopen the claim for service connection 
for PTSD based on new and material evidence are met.  38 
U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special home adaptation

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through an October 
2007 letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained the Veteran's service, 
VA, and private medical records, and lay statements and all 
rating decisions are of record.  A VA examination is not 
necessary as the Veteran is not service-connected for visual 
impairment and does not have service-connected disabilities 
which are indicated by evidence to be causing anatomical loss 
or loss of use of both hands.  VA has satisfied its 
assistance duties.

The Veteran is not service-connected for any disability that 
causes blindness in both eyes, nor for disability that 
includes anatomical loss or loss of use of both of his hands.  
Concerning the latter, he is service-connected for peripheral 
neuropathy of the right and left upper extremity with carpal 
tunnel syndrome, rated as 30 and 20 percent disabling 
respectively.  However, the Veteran has not asserted, nor do 
the records show, that he has anatomical loss or loss of use 
of both hands, and he had good upper extremity strength on VA 
evaluation in August 2007.  In his July 2008 statement, he 
has only indicated that he feels the benefits at issue are 
warranted based on lower extremity impairment.  Thus, the 
Board concludes that the Veteran does not meet the criteria 
for a special home adaptation grant based on his service 
connected disabilities.  The Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101; 38 
C.F.R. § 3.809a cannot be granted.

PTSD

In a February 1998 rating decision, the RO denied service 
connection for PTSD.  The specified basis for this decision 
was that the there was no verifiable stressor.  The February 
1998 RO decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The veteran applied to reopen the claim in July 2003.  Based 
on the June 2008 supplemental statement of the case, the RO 
appears to have found that new and material evidence has been 
received to reopen the claim for service connection for PTSD.  
However, the Board must independently determine whether this 
is the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection for PTSD arequires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  If the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1) (2009).  If the evidence establishes that the 
veteran engaged  in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) 
(2009).

Service personnel records indicate that the Veteran's 
principal duty was as a cannoneer for BtryC2dBn320thArty 
during his service in Vietnam from April 1968 through May 
1969.  

Previously, the Veteran was diagnosed with PTSD during an 
October 1997 VA examination.  At that time, he mentioned 
stressors of engaging in a number of firefights in service; 
significant combat exposure; being under fire from snipers 
and rocket and mortar attack; seeing several men from his 
unit get killed and others wounded; having a minor shrapnel 
wound to his leg; and having to fire into an area where there 
were assumed to be some dead G.I's.  None of the claimed 
stressors was verified.

Currently, the Veteran testified in July 2009 that while in 
the A Shau Valley in Vietnam in about late July 1968, one of 
the men from his unit received a Dear John letter and then 
went into a hooch, took a grenade, put it between his legs, 
and pulled the pin and died.  Another time, about 3 or 4 
months after the Veteran got to Vietnam, or in about November 
1968, they left the A Shau Valley and went to a beach which 
he thought was called Sandy Beach.  While there, a sniper 
shot a soldier from the Army of the Republic of Vietnam in 
the head, and that soldier died.  In June 2003, the Veteran 
stated that in August 1969, a soldier stepped on a mine and 
got killed.  The Veteran also indicates that he was in a 
combat zone and that they were under fire all of the time 
while he was in Vietnam, that he saw a lot of killing, and 
that he shot at bodies to make sure that they were dead.  In 
August 2007, he indicated that he experienced firefights and 
rocket and mortar fire.  

Information received in connection with the Veteran's 
application to reopen his claim for service connection for 
PTSD is new and material evidence, because it contains 
information concerning verifiable stressors.  Accordingly, 
the claim is reopened.  


ORDER

Special home adaptation is denied.

The claim for service connection for PTSD is reopened.  To 
this extent only, the claim is granted.  


REMAND

Service connection for PTSD was previously denied by the RO 
in February 1998.  The Veteran did not appeal that decision 
and it became final.  There is no VCAA notice in the claims 
folder demonstrating that the Veteran has been provided with 
adequate VCAA notice for his PTSD claim.  Accordingly, 
adequate VCAA notice should be furnished.  

Service personnel records indicate that the Veteran's 
principal duty was as a cannoneer for BtryC2dBn320thArty 
during his service in Vietnam from April 1968 through May 
1969.  He testified in July 2009 that while in the A Shau 
Valley in Vietnam in about late July 1968, one of the men 
from his unit received a Dear John letter and then went into 
a hooch, took a grenade, put it between his legs, and pulled 
the pin and died.  Another time, about 3 or 4 months after 
the Veteran got to Vietnam, or in about November 1968, they 
left the A Shau Valley and went to a beach which he thought 
was called Sandy Beach.  While there, a sniper shot a soldier 
from the Army of the Republic of Vietnam in the head, and 
that soldier died.  In June 2003, the Veteran stated that in 
August 1969, a soldier stepped on a mine and got killed.  The 
Veteran also indicates that he was in a combat zone and that 
they were under fire all of the time while he was in Vietnam, 
that he saw a lot of killing, and that he shot at bodies to 
make sure that they were dead.  In August 2007, he indicated 
that he experienced firefights and rocket and mortar fire.  
Attempts should be made to verify these assertions, including 
by obtaining the Operation Reports-Lessons Learned for 
BtryC2dBn320thArty for the Veteran's period of service in 
Vietnam.  Thereafter, if any stressor is verified, a VA 
psychiatric examination should be conducted.  

The Veteran claims service connection for hypertension.  
Raynando L. Banks, M.D. stated in August 2005 that it was 
caused by his diabetes mellitus, and he stated in August 2006 
that it was aggravated by his PTSD.  The Veteran is 
service-connected for diabetes mellitus and seeks service 
connection for PTSD.  A VA examination should be conducted.

Regarding the claim for specially adapted housing, the 
Veteran is service-connected for peripheral neuropathy of the 
left and right lower extremity and of the left and right 
upper extremity with carpal tunnel syndrome, and for ventral 
hernia.  Records show that as of October 2007, he was in a 
wheelchair.  He claims that specially adapted housing is 
necessary due to his lower extremity peripheral neuropathy.  
A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  A VA examination 
should be conducted.  

The Veteran has been receiving ongoing treatment.  
Accordingly, a request should be made for any additional 
relevant records, including VA medical records dating from 
November 2007 to present.  A request should also be made for 
any VA medical records of treatment the Veteran received 
between May 1969 and May 1984, as the Veteran indicated in 
July 2009 that he started receiving VA treatment for 
hypertension in 1970.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claim 
for service connection for PTSD.  The 
veteran should also be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide, and be asked to submit any 
evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be placed in the 
claims folder.

2.  Make arrangements to obtain any 
additional relevant medical records, 
including any VA medical records of 
treatment the Veteran has received 
since November 2007, and any VA medical 
records  of treatment the Veteran 
received between May 1969 and May 1984.  

3.  Ask the Veteran to submit a more 
specific and detailed statement 
describing his alleged PTSD stressors.  
He should be informed that specific 
dates, locations, circumstances, units, 
and names of those involved in the 
reported incidents would prove helpful 
in attempting to verify his stressors.  

4.  Thereafter, review the file and 
prepare a summary of the Veteran's 
claimed stressors, to include the 
Veteran's stressors of having 
experienced the death of a man from his 
unit who blew himself up with a 
grenade.

The summary and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and/or any 
other appropriate source.  Any 
information that might corroborate the 
Veteran's alleged in-service stressors 
should be requested.  This should 
include the Operation Reports-Lessons 
Learned for his unit for the time he 
was in Vietnam.

5.  If, after the foregoing development 
has been accomplished, any of the 
Veteran's reported stressors are 
verified, schedule him for a VA 
examination by a psychiatrist.

Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Schedule the veteran for a VA 
examination for hypertension.  Provide 
the examiner with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's current hypertension 
was either (a) caused by, or (b) 
aggravated by his diabetes mellitus or 
PTSD.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Schedule the Veteran for a VA 
examination to determine whether, due 
to service-connected disabilities, the 
Veteran has: The loss or loss of use of 
both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair; The loss or loss of use of 
one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
The loss, or loss of use, of one lower 
extremity together with loss or loss of 
use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and the examiner should comment on each 
of the criteria set forth above.  All 
findings should be reported in detail.  
The rationale for any opinion expressed 
must be stated.

8.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


